DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3-21-22 has been entered. 
Applicant's arguments filed 3-21-22 have been fully considered but they are not persuasive.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 2, 5, 17 have been cancelled. Claims 1, 3, 4, 6-16, 18, 19 remain pending. 
Priority
Claims 100 and 101 of provisional application 61/808594 filed 4-4-13 teach the concept of a guide RNA that targets the nucleic acid sequence of SEQ ID NO: 1-139 or a nucleic acid sequence that targets SEQ ID NO: 1-139 containing a single mismatch as required in claims 1, 14, 15. Therefore, the effective filing date of the claims is 4-4-13, the filing date of 61/808594. 
Specification
The title will have to be changed to more closely reflect the claimed subject matter, i.e. ---gRNA THAT TARGETS THE HUMAN CCR5 GENE---.
Claim objection
It is unclear how the phrase “wherein the primary CD34+ hematopoietic cells have been obtained from a donor” further limits the composition or cells. It is unclear if the phrase is intended to mean the cells are isolated, if they are in a donor, if they are made in a donor then isolated from the donor. It is unclear whether applicants are attempting to invoke “product-by-process” language or not. Clarification is required. 
Claim 1 can be written more clearly as ---A composition comprising isolated human CD34+ hematopoietic cells comprising two guide ribonucleic acids (gRNAs) that target nucleotide sequences in a human C-C chemokine receptor type 5 (CCR5) gene that are complementary or identical to a) any of the nucleic acid sequences of SEQ ID NO: 1-139, or b) any of the nucleic acid sequences of SEQ ID NO: 1-139 comprising a single mismatch---. 
Claim 14 can be written more clearly as ---A vector comprising two guide ribonucleic acids (gRNAs) that target nucleotide sequences in a human C-C chemokine receptor type 5 (CCR5) gene that are complementary or identical to a) any of the nucleic acid sequences of SEQ ID NO: 1-139, or b) any of the nucleic acid sequences of SEQ ID NO: 1-139 comprising a single mismatch---. 
Claim 15 can be written more clearly as ---An isolated human cells comprising two guide ribonucleic acids (gRNAs) that target nucleotide sequences in a human C-C chemokine receptor type 5 (CCR5) gene that are complementary or identical to a) any of the nucleic acid sequences of SEQ ID NO: 1-139, or b) any of the nucleic acid sequences of SEQ ID NO: 1-139 comprising a single mismatch---. 
Claim 18 can be written more clearly as ---The composition of claim 1, wherein the nucleotide sequence is complementary or identical to any of the nucleic acid sequences of SEQ ID NO: 1-139---. 
Claim 19 can be written more clearly as ---The vector of claim 14, wherein the nucleotide sequence is complementary or identical to any of the nucleic acid sequences of SEQ ID NO: 1-139---.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, 6-16, 18, 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 requires a population of primary CD34+ hematopoietic cells comprising two gRNAs that target a human CCR5 gene. The gRNAs target any of SEQ ID NO: 1-139 or a nucleotide sequence of SEQ ID NO: 1-139 with a mismatch which are human sequences. The specification does not teach any species of primary CD34+ hematopoietic cells comprising two gRNAs that target a human CCR5 gene other than human cells. The specification does not teach using the two gRNAs in mouse, rat, pig, cattle, fish, amphibian, reptile, bird, etc. primary CD34+ hematopoietic cells. Furthermore, the claim encompasses primary CD34+ hematopoietic cells comprising two gRNAs that target a CCR5 gene in vivo; however, the specification is limited to cells in vitro. Accordingly, the breadth lacks written description. The claims should be limited to isolated human CD34+ hematopoietic cells comprising two gRNAs that target a CCR5 gene. 
Claim 1 requires an isolated cell comprising two gRNAs that target a human CCR5 gene. The gRNAs target any of SEQ ID NO: 1-139 or a nucleotide sequence of SEQ ID NO: 1-139 with a mismatch which are human sequences. The specification does not teach any species of cell comprising two gRNAs that target a human CCR5 gene other than human cells. The specification does not teach using the two gRNAs in mouse, rat, pig, cattle, fish, amphibian, reptile, bird, etc. cells. Accordingly, the breadth lacks written description. The claims should be limited to an isolated human cell comprising two gRNAs that target a human CCR5 gene. 

Claim Rejections - 35 USC § 103
Withdrawn rejections
The rejection of claims 1, 3, 7-13, 18 under 35 USC 103 as being unpatentable over Masquelier (AIDS, 2007, Vol. 21, No. 1, pg 111-113) in view of Cong (Science, Feb. 2013, published online 1-3-13, Vol. 339, pg 819-8823) and Mali (Science, Feb. 2013, published online 1-3-13, Vol. 339, pg 823-826) has been withdrawn because the combined references did not teach using the gRNAs in primary hematopoietic stem cells as required in claim 1 as amended. 
The rejection of claim 4 under 35 USC 103 as being unpatentable over Masquelier (AIDS, 2007, Vol. 21, No. 1, pg 111-113) in view of Cong (Science, Feb. 2013, published online 1-3-13, Vol. 339, pg 819-8823) and Mali (Science, Feb. 2013, published online 1-3-13, Vol. 339, pg 823-826) as applied to claims 1, 3, 7-16, 18, 19 and further in view of Joung (9885033) has been withdrawn because the combined references did not teach using the gRNAs in primary hematopoietic stem cells as required in parent claim 1 as amended.
The rejection of claims 1, 3, 6-16, 18, 19 under 35 USC 103 as being unpatentable over Kim (WO 2010143917) in view of Cong (Science, Feb. 2013, Vol. 339, pg 819-8823) and Mali (Science, Feb. 2013, Vol. 339, pg 823-826) has been withdrawn because the combined references did not teach using the two gRNAs in primary hematopoietic stem cells as required in claim 1 as amended. 
The rejection of claim 4 under 35 USC 103 as being unpatentable over Kim (WO 2010143917) in view of Cong (Science, Feb. 2013, Vol. 339, pg 819-8823) and Mali (Science, Feb. 2013, Vol. 339, pg 823-826) as applied to claims 1, 3, 6-16, 18, 19 and further in view of Joung (9885033). 
 
Pending rejections 
A) Claims 14-16, 19 remain rejected under 35 USC 103 as being unpatentable over Masquelier (AIDS, 2007, Vol. 21, No. 1, pg 111-113) in view of Cong (Science, Feb. 2013, published online 1-3-13, Vol. 339, pg 819-8823) and Mali (Science, Feb. 2013, published online 1-3-13, Vol. 339, pg 823-826). 
The effective filing date of SEQ ID NO: 1 is 4-4-13, the filing date of Priority document 61808594. 
Masquelier described the human CCR5 gene AY947540 which contains SEQ ID NO: 1 and 2 as required in claims 1, 7, 14, 15, 18, 19.
SEQ ID NO: 1

    PNG
    media_image1.png
    854
    447
    media_image1.png
    Greyscale
 

SEQ ID NO: 2

    PNG
    media_image2.png
    856
    453
    media_image2.png
    Greyscale

Masquelier did not teach gRNAs that target SEQ ID NO: 1 and 2 as required in claim 1, 7, 14, 15, 18, 19. 
However, human cells with two gRNAs that target and inactivate genes were well-known in the art as described by Mali (pg 824, col. 2, 293T, K562, and iPS cells; T1 and T2 in Fig. 1). Cong and Mali taught how to identify gRNA target sequences and make gRNA. The website http://CRISPR.mit.edu for designing gRNA was available to the public at the time of filing. Applicants acknowledge the website was used by applicants to design the gRNA (pg 32, para 108).  
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to identify two target sequences in a gene of interest, make two gRNA that bind those target sequences, and put those two gRNAs into an isolated human cell using the teachings of Cong and Mali, particularly via the http://CRISPR.mit.edu website wherein the gene of interest was the mutant human CCR5 gene described by Masquelier which contains SEQ ID NO: 1 and 2. Those of ordinary skill in the art at the time of filing would have been motivated to make two gRNAs that target the CCR5 gene to inactivate the human CCR5 gene. In the reverse, those of ordinary skill in the art at the time of filing would have been motivated to specifically target the AY947540 sequence of Masquelier to correct the mutation of the CCR5 gene, to knockout the CCR5 gene, or to recapitulate the novel 24-base pair deletion in the coding region of CCR5 that infers complete resistance of individuals to macrophage-tropic HIV-1 infection. 
Mali incorporated gRNA into the pCR-BluntII-TOPO vector (Invitrogen) (pg 7 of supplemental materials) has required in claim 14. 
The combined teachings of Masquelier, Cong, and Mali taught transfecting an isolated cell with the plasmid comprising gRNA as required in claim 15. 
Mali taught using the gRNA in combination with a nucleic acid sequence encoding a codon-optimized Cas9 operably linked to a CMV promoter (Fig. 1B) as required in claim 16. 
Claim 19 has been included because SEQ ID NO: 1 was obvious for reasons cited above. 
Response to arguments
Applicants argue Masquelier was published before the advent of CRISPR. Applicants’ argument is not persuasive. It is unclear if applicants are attempting to argue Masquelier is non-analogous art; however, Cong and Mali taught CRISPR technology and the combination of Masquelier, Cong and Mali obviate making/using a gRNA that targets SEQ ID NO: 1 in a human CCR5 gene. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
Applicants argue Cong and Mail did not teach or suggest targeting a human CCR5 gene using CRISPR technology. It is unclear if applicants are attempting to argue Cong and Mali are non-analogous to Masquelier; however, Masquelier taught the human CCR5 gene and SEQ ID NO: 1 and the combination of Masquelier, Cong and Mali obviate making/using a gRNA that targets SEQ ID NO: 1 in a human CCR5 gene. 
Applicants argue the examiner has not provided motivation to specifically choose the CCR5 gene for targeting over any of the other clinically relevant genes of Solomon. Applicants’ argument is not persuasive. Those of ordinary skill in the art at the time of filing would have been motivated to specifically choose the CCR5 as a target for genetic modification, specifically the AY947540 sequence of Masquelier, to correct the mutation of the CCR5 gene, to knockout the CCR5 gene, or to recapitulate the novel 24-base pair deletion in the coding region of CCR5 that infers complete resistance of individuals to macrophage-tropic HIV-1 infection. Targeting CCR5 for genetic modification using nuclease strategies was well-known in the art at the time of filing as evidenced by Maier (Human Gene Therapy, March 2013, Vol. 24, pg 245-258) who taught “targeting CCR5 expression is an attractive approach for therapy of HIV infection” (abstract). Those of ordinary skill in the art would have been motivated to specifically choose CRISPR technology and making/using gRNA because of the increased efficiency of CRISPR technology described by Cong (pg 822) and Mali (pg 824, col. 2, last sentence; Fig. 1C). 
Applicants argue Mali taught 23-mer gRNA target sites that do not occur elsewhere in the human genome and that positions 8-20 and 22-23 should only occur once throughout the relevant genome. Applicants’ argument is not persuasive because Masquelier taught SEQ ID NO: 1. 
Applicants’ discussion of the group of target sites (SEQ ID NO: 1-139) as a whole (pg 7-8 of the response filed 1-27-21) is irrelevant because the rejection is based on SEQ ID NO: 1 which is taught by Masquelier. 
Applicants argue those of skill following the teachings of Mali would not have chosen SEQ ID NO: 1 as a suitable target using “form 2” (5’-NNNNN NNBBB BBBBB BBBBB NGG-3’) described in the Supplemental Materials of Mali. Applicants’ argument is not persuasive. Mali teaches “form 1” and “form 2”; Mali is not limited to “form 2”. In fact, Mali teaches various “core sequences” such as (N)20NGG; Mali is not limited to “form 1” or “form 2”. Applicants also taught using the (N)20NGG target sequences (pg 95, para 294) which is described by Mali. Moreover, SEQ ID NO: 1 is an obvious target using the teachings of Cong and Mali because applicants taught the target sequences were obtained “using the CRISPR design program (available on the world wide web at http://CRISPR.mit.edu)” (pg 32, para 108; Fig. 4) which is based on the teachings on Cong and Mali. Clearly applicants used the teachings of Cong and Mali via the CRISPR website to arrive at targeting SEQ ID NO: 1. Anyone of skill in the art at the time of filing who plugged in the sequence of Masquelier into the CRISPR website would have arrived handily at targeting SEQ ID NO: 1. 
Applicants argue the deficiencies of Mali are not remedied by Cong (pg 8) because spacers with mutations farther upstream retained activity against the protospacer targets. Applicants’ argument is not persuasive. SEQ ID NO: 1 is an obvious target using the teachings of Cong and Mali because applicants taught the target sequences were obtained “using the CRISPR design program (available on the world wide web at http://CRISPR.mit.edu)” (pg 32, para 108; Fig. 4) which is based on the teachings on Cong and Mali. Clearly applicants used the teachings of Cong and Mali via the CRISPR website to arrive at targeting SEQ ID NO: 1. Anyone of skill in the art at the time of filing who plugged in the sequence of Masquelier into the CRISPR website would have arrived handily at targeting SEQ ID NO: 1. 
Applicants argue the CRISPR website was not necessarily available to the public at the time of filing. Applicants’ argument is not persuasive because the rejection is not based on the use of the website. The rejection is based on the combined teachings of Masquelier, Cong and Mali. Evidence that applicants used the teachings of Cong and Mali is provided by applicants in para 108 which teaches using the CRISPR.mit.edu website which is based on the teachings of Cong and Mali. 
Applicants argue the CRISPR.mit.edu website was only available for the last 5 years (2017?) because of a current statement on the website. Applicants’ argument is not persuasive because applicants acknowledge using the website at the effective time of filing (4-4-13). 
Applicants argue the CRISPR.mit.edu website was not available to the public. Applicants’ argument is not persuasive because it was an .edu domain available to the public at MIT at the time of filing. 
If applicants are attempting to argue CRISPR.mit.edu was essential to the design of SEQ ID NO: 1 or that a proprietary design strategy beyond the teachings of Cong and Mali was used to target SEQ ID NO: 1, much clarification is required.

B) Claims 14-16, 19 remain rejected under 35 USC 103 as being unpatentable over Kim (WO 2010143917) in view of Cong (Science, Feb. 2013, Vol. 339, pg 819-8823) and Mali (Science, Feb. 2013, Vol. 339, pg 823-826). 
The effective filing date of SEQ ID NO: 28 is 4-4-13, the filing date of Priority document 61808594. 
Kim described the human CCR5 gene m which contains SEQ ID NO: 27 and 28 as required in claims 14-16, 19.
SEQ ID NO: 27

    PNG
    media_image3.png
    742
    403
    media_image3.png
    Greyscale

SEQ ID NO: 28

    PNG
    media_image4.png
    822
    442
    media_image4.png
    Greyscale
								Kim did not teach gRNAs consisting of SEQ ID NO: 27 and 28 as required in claims 14-16, 19. 
However, Mali taught two gRNAs that target and inactivate genes (pg 824, col. 2, 293T, K562, and iPS cells; T1 and T2 in Fig. 1). Cong and Mali taught how to identify gRNA target sequences and make gRNA. The website http://CRISPR.mit.edu for designing gRNA was available to the public at the time of filing. Applicants acknowledge the website was used by applicants to design the gRNA (pg 32, para 108).  
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to identify two target sequences in a gene of interest, make two gRNA that bind those target sequences, and put those two gRNAs into an isolated human cell using the teachings of Cong and Mali, particularly via the http://CRISPR.mit.edu website wherein the gene of interest was the mutant human CCR5 gene described by Kim which contains SEQ ID NO: 27 and 28. Those of ordinary skill in the art at the time of filing would have been motivated to make two gRNAs that target the CCR5 gene to inactivate the human CCR5 gene. In the reverse, those of ordinary skill in the art at the time of filing would have been motivated to specifically target the AYM92132 sequence of Kim to inactivate the CCR5 gene. 
Claim 14 has been included because Mali incorporated gRNA into the pCR-BluntII-TOPO vector (Invitrogen) (pg 7 of supplemental materials). 
Claim 15 has been included because the combined teachings of Kim, Cong, and Mali taught transfecting an isolated cell with the plasmid comprising gRNA. 
Claim 16 has been included because Mali taught using the gRNA in combination with a nucleic acid sequence encoding a codon-optimized Cas9 operably linked to a CMV promoter (Fig. 1B). 
Claim 19 have been included because SEQ ID NO: 27 and 28 are obvious for reasons set forth above. 
Response to arguments
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
Applicants argue Cong and Mail did not teach or suggest targeting a human CCR5 gene using CRISPR technology. It is unclear if applicants are attempting to argue Cong and Mali are non-analogous to Kim; however, Kim taught the human CCR5 gene and SEQ ID NO: 28, and the combination of Kim, Cong and Mali obviate making/using a gRNA that targets SEQ ID NO: 28 in a human CCR5 gene. 
Applicants argue the examiner has not provided motivation to specifically choose the CCR5 gene for targeting over any of the other clinically relevant genes of Solomon. Applicants’ argument is not persuasive. Those of ordinary skill in the art at the time of filing would have been motivated to specifically choose the CCR5 as a target for genetic modification, specifically the AYM92132 sequence of Kim because Kim described making deletions, insertions and replacements in the CCR5 gene using site-specific nucleases (para 12 et al.). Targeting CCR5 for genetic modification using nuclease strategies was well-known in the art at the time of filing as evidenced by Maier (Human Gene Therapy, March 2013, Vol. 24, pg 245-258) who taught “targeting CCR5 expression is an attractive approach for therapy of HIV infection” (abstract). Those of ordinary skill in the art would have been motivated to specifically choose CRISPR technology and making/using gRNA because of the increased efficiency of CRISPR technology described by Cong (pg 822) and Mali (pg 824, col. 2, last sentence; Fig. 1C). 
Applicants’ discussion of the group of target sites (SEQ ID NO: 1-139) as a whole (pg 9 of the response filed 1-27-21) is irrelevant because the rejection is based on SEQ ID NO: 28 which is taught by Kim. 
Applicants argue the CRISPR website was not necessarily available to the public at the time of filing. Applicants’ argument is not persuasive because the rejection is not based on the use of the website. The rejection is based on the combined teachings of Kim, Cong and Mali. Evidence that applicants used the teachings of Cong and Mali is provided by applicants in para 108 which teaches using the CRISPR.mit.edu website which is based on the teachings of Cong and Mali. 
Applicants argue the CRISPR.mit.edu website was only available for the last 5 years (2017?) because of a current statement on the website. Applicants’ argument is not persuasive because applicants acknowledge using the website at the effective time of filing (4-4-13). 
Applicants argue the CRISPR.mit.edu website was not available to the public at the time of filing. Applicants’ argument is not persuasive because it was an .edu domain available to the public at MIT. 
If applicants are attempting to argue CRISPR.mit.edu was essential to the design of SEQ ID NO: 28 or that a proprietary design strategy beyond the teachings of Cong and Mali was used to target SEQ ID NO: 28, much clarification is required. 

New rejections
C) Claims 1, 3, 6-16, 18, 19 are rejected under 35 USC 103 as being unpatentable over Masquelier (AIDS, 2007, Vol. 21, No. 1, pg 111-113) in view of Mali (Science, Feb. 2013, published online 1-3-13, Vol. 339, pg 823-826), and Ando (7951925). 
The effective filing date of SEQ ID NO: 1 and 2 is 4-4-13, the filing date of Priority document 61808594. 
Masquelier described the human CCR5 gene AY947540 which contains SEQ ID NO: 1 and 2 as required in claims 1, 7, 14, 15, 18, 19.
SEQ ID NO: 1

    PNG
    media_image1.png
    854
    447
    media_image1.png
    Greyscale
 

SEQ ID NO: 2

    PNG
    media_image2.png
    856
    453
    media_image2.png
    Greyscale

Masquelier did not teach gRNAs that target SEQ ID NO: 1 and 2 as required in claim 1, 7, 14, 15, 18, 19. 
However, human cells with two gRNAs that target and inactivate genes were well-known in the art as described by Mali (pg 824, col. 2, 293T, K562, and iPS cells; T1 and T2 in Fig. 1). Mali taught how to identify gRNA target sequences and make gRNA. The website http://CRISPR.mit.edu for designing gRNA was available to the public at the time of filing. Applicants acknowledge the website was used by applicants to design the gRNA (pg 32, para 108).  
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to identify two target sequences in a gene of interest, make two gRNA that bind those target sequences, and put those two gRNAs into an isolated human cell using the teachings of Mali, particularly via the http://CRISPR.mit.edu website wherein the gene of interest was the mutant human CCR5 gene described by Masquelier which contains SEQ ID NO: 1 and 2. Those of ordinary skill in the art at the time of filing would have been motivated to make two gRNAs that target the CCR5 gene to inactivate the human CCR5 gene. In the reverse, those of ordinary skill in the art at the time of filing would have been motivated to specifically target the AY947540 sequence of Masquelier to correct the mutation of the CCR5 gene, to knockout the CCR5 gene, or to recapitulate the novel 24-base pair deletion in the coding region of CCR5 that infers complete resistance of individuals to macrophage-tropic HIV-1 infection. 
The combined teachings of Masquelier and Mali did not teach the cells were primary CD34+ hematopoietic stem cells as required in claim 1. 
However, Ando taught isolated human primary CD34+ hematopoietic stem cells comprising a pair of endonucleases that modify an endogenous CCR5 gene (col. 25, Example 4; claim 14, 16, 19). 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to make an isolated human cell comprising two gRNAs complementary or identical to SEQ ID NO: 1-139 as described by the combined teachings of Masquelier and Mali wherein the cells were isolated human primary CD34+ hematopoietic cells described by Ando. Those of ordinary skill in the art at the time of filing would have been motivated to replace the cells of Mali with the hematopoietic cells of Ando to obtain hematopoietic cells with a knockout of CCR5 for HIV resistance (col. 1, lines 53-55 of Ando). 
Claim 3 has been included because Mali modified the nucleotides of the gRNAs by processing pre-crRNA and tracrRNA together (pg 823, col. 2). Therefore, each of the nucleotides are inherently “modified” during the process as required in claim 3. 
Claims 8-11 have been included because Mali taught using the gRNA in combination with a nucleic acid sequence encoding a codon-optimized Cas9 operably linked to a CMV promoter (Fig. 1B). 
Claim 12 has been included because Mali taught using a nucleic acid sequence encoding GFP as a “repair donor” (Fig. 1B). 
Claims 13 and 14 have been included because Mali incorporated gRNA into the pCR-BluntII-TOPO vector (Invitrogen) (pg 7 of supplemental materials). 
Claim 15 has been included because Mali transfected cells with a plasmid comprising gRNA. 
Claim 16 has been included because Mali used the gRNA in combination with a nucleic acid sequence encoding a codon-optimized Cas9 operably linked to a CMV promoter (Fig. 1B). 
Claims 18 and 19 have been included because SEQ ID NO: 1 was obvious for reasons set forth above.
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary. 

D) Claim 4 is rejected under 35 USC 103 as being unpatentable over Masquelier (AIDS, 2007, Vol. 21, No. 1, pg 111-113) in view of Mali (Science, Feb. 2013, published online 1-3-13, Vol. 339, pg 823-826), and Ando (7951925) as applied to claims 1, 3, 6-16, 18, 19 further in view of Joung (9885033). 
The combined teachings of Masquelier, Mali, and Ando taught an isolated human CD34+ hematopoietic cell comprising two gRNAs that target SEQ ID NO: 1 and 2 in an endogenous CCR5 gene. 
The combined teachings of Masquelier, Mali, and Ando did not teach nucleotides of the gRNAs were modified using pseudouridine, 5-methylcytodine… as required in claim 4. 
However, it was well-known to modify gRNA with pseudouridine or 5-methylcytodine as described by Joung (col. 2, lines 18-26). Provisional application 61/83818 of Joung supports the concept going back to June 21, 2013. 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to make isolated human CD34+ hematopoietic cell comprising two gRNAs that target SEQ ID NO: 1 and 2 in an endogenous CCR5 gene as described by the combined teachings of Masquelier, Mali, and Ando using modified gRNA as described by Joung. Those of ordinary skill in the art at the time of filing would have been motivated to modify the gRNAs to “increase specificity” (col. 17, “Synthetic alternatives to standard gRNAs to improve specificity”). 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Cradick, Nucleic Acids Res. 2013, Vol. 41, No. 20, pg 9584-9592.  
2016/0143953 para 164 safe harbor locus, cd34+ cell with transgenes in safe harbor ccr5 made by ZFNs TALENs or CRISPR as in 7,951,925 and 8,110,379; U.S. Publication Nos. 20080159996; 201000218264; 20120017290; 20110265198; 20130137104; 20130122591; 20130177983 and 20130177960 and U.S. Provisional Application No. 61/823,689. Claim 5. 
Maier (Human Gene Therapy, March 2013, Vol. 24, pg 245-258) primary CD34+ cells with ZFNs that disrupt CCR5 gene. 
Holt (Nature Biotech, 2010, Vol. 28, No. 8, pg 839-847). 
Cho (Nature Biotech., March 2013, Vol. 31, No. 3, pg 230-232) and Supplemental materials: Fig. 3 shows SEQ ID NO: 1. 

No claim is allowed. 

		Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632